Citation Nr: 9912307	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a low back disability has been submitted.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
post traumatic stress disorder has been submitted.

3.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to 
November 1972.

This appeal arises from a November 1997, Department of 
Veterans Affairs (VARO), No. Little Rock, Arkansas rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for a back disability and 
post traumatic stress disorder, on the basis that new and 
material evidence sufficient to warrant reopening of the 
appellant's claim had not been submitted, and denied an 
increased rating for his service-connected residuals of a 
gunshot wound to the left foot.  The issues of entitlement to 
service connection for chloracne and residuals of a gunshot 
wound to the right foot were withdrawn during the appellant's 
hearing before the Board in January 1999.

The Board notes that the appellant, through his 
representative, has raised the issue of clear and 
unmistakable error in VARO's April 1973 assignment of a 10 
percent disability evaluation of his service-connected 
residuals of a gunshot wound to the left foot.  This issue is 
referred to VARO for appropriate action.

FINDINGS OF FACT

1.  The appellant served on active duty from January 1970 to 
November 1972.

2.  The Board denied the appellant's claim for entitlement to 
service connection for a low back disability in a final 
November 1994 decision.

3.	Evidence submitted with regard to the appellant's request 
to reopen his claim for service connection for a low back 
disability since the Board's November 1994 decision 
includes:  private physician statements; a VA examination 
report; copies of service records, a VA x-ray report; a 
lay statement; a CT scan report of his lumbar spine; and 
hearing testimony on appeal.

4.  Evidence provided since the Board's November 1994 
decision is either duplicative of previously considered 
evidence or when viewed by itself or in the context of the 
earlier evidence of record, is not so significant that it 
must be considered to decide the merits of the claim.

5.  VARO denied the appellant's claim for entitlement to 
service connection for post traumatic stress disorder in a 
final April 1986 decision.

6.	Evidence submitted with regard to the appellant's request 
to reopen his claim for service connection for post 
traumatic stress disorder since VARO's April 1986 decision 
includes:  service personnel records; psychiatric 
evaluations; a statement from his private physician; a 
USASCRUR report; newspaper articles and photographs; and 
hearing testimony on appeal.

7.  Evidence provided since the VARO April 1986 decision, 
when viewed by itself or in the context of the earlier 
evidence of record, is so significant that it must be 
considered to decide the merits of the claim.

CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for a low back 
disability has not been submitted. 38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1998).

2.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for post traumatic 
stress disorder has been submitted. 38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NEW AND MATERIAL

The appellant's claims for service connection for a back 
disability and post traumatic stress disorder were the 
subject of an unfavorable Board decision in November 1994 and 
an unfavorable VARO decision in April 1986, respectively.  
These decisions of the Board and VARO are considered to be 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.1100, 
20.1103 (1998).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (1998); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

In evaluating whether the veteran's current claims must be 
reopened and readjudicated on the merits, the Board considers 
all evidence presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  See 
Evans v. Brown, 9 Vet.App. 273 (1996).

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a low back disability has been submitted.

At the time of the Board's November 1994 denial of the 
appellant's claim for service connection for a back 
disability, pertinent evidence of record included service 
medical records which indicated that the appellant was 
involved in an automobile accident during service in November 
1972 and that he had mild point tenderness at L1-L2 with no 
radiation.  His back was described as supple, and motor 
sensory examination was "OK."

A January 1973 VA examination report was of record which 
indicated that the appellant provided a history of an 
automobile accident in November 1972 in which he injured his 
back.  He claimed that x-rays were taken and he was advised 
that it "would be all right in a few days."  He indicated 
that he had pain in his lower back with bending and lifting 
without radiation of pain.  He denied any treatment since 
separation from service.  Although films of his lumbosacral 
spine showed the sacro-iliac joints to be roughened and 
irregular, x-rays of his shoulder and spine were reported to 
be normal, and the examiner diagnosed no orthopedic 
abnormality.

In a statement received in March 1973, the appellant reported 
that he was involved in an automobile accident during service 
when he slid off the road into a concrete "culbert [sic]."

VARO denied the appellant's claim for entitlement to service 
connection for a back disability in an April 1973 rating 
decision, as not shown on examination.

A December 1977 VA examination was negative for any complaints 
or findings referable to the appellant's back.

Private hospitalization records from Jefferson Regional 
Medical Center, dated in August 1984, reported that the 
appellant complained that he injured his lower back and heard 
something "pop" while lifting an air conditioner up into a 
window.  X-ray revealed a compression fracture at L1.  The 
examiner assessed probable lumbar strain and possible 
herniated nucleus pulposus, and recommended bed rest, 
medication and moist heat.  Follow up entries reported an old 
compression fracture at L1, and merely recommended that he 
continue treatment.

A February 1985 VA treatment entry reported that the 
appellant's main problem was chronic low back pain for which 
he used Motrin for relief.  

VA treatment records dated from September 1985 to December 
1985, associated with the appellant claims file were negative 
for complaints or findings referable to his back, and a VA 
examination conducted in February 1986 was negative for any 
complaints or findings referable to his back.

An April 1992 statement from the appellant's private 
chiropractor, David Tice, D.C., reported that the appellant 
received treatment for osseous manifestations of vertebral 
subluxation (L5) plus component parts degeneration, muscle 
spasm, myofascitis acute low back, spondylitis, paresthesia, 
sciatia due to disc displacement, lordosis.  Treatment 
records, dated from March 1992 to May 1992, were also 
submitted which reported the types of therapy provided to the 
appellant, and an additional statement from Dr. Tice indicated 
that the appellant also received treatment in 1991 for a 
similar condition.  He reported that the appellant appeared to 
have chronic persistent back problems.

A May 1992 statement from the appellant's acquaintance J.B 
reported that he served with the appellant in Vietnam.  He 
reported that they were attacked during a convoy escort, and 
that the Viet Cong blew up Building 2275 at Tay Ninh.  He 
claimed that they were in the building at the time, and he 
remembered that the appellant complained that his back hurt.

An additional May 1992 statement from another acquaintance 
D.S., was submitted.  D.S. reported that he observed the 
appellant following an automobile accident in November 1972 at 
which time he had trouble with his back, walking, sitting, and 
lying down.

Additional treatment records from the Jefferson Regional 
Medical Center were submitted.  An August 1984 x-ray report 
indicated that there was minimal compression fracture of L-1 
which could be an old or new fracture and should be evaluated 
with the clinical findings. 

A June 1992 statement from the appellant's private physician, 
V. Bryan Perry, M.D., was submitted.  Dr. Perry reported that 
the appellant received a physical disability examination.  The 
appellant brought with him previous medical records and lay 
statements regarding injuries during service.  Dr. Perry 
diagnosed, without the aid of additional x-rays, a compressed 
fracture of L1 and a chronic sacroiliac strain of the left 
associated with chronic mild myositis.  There was no evidence 
of peripheral neuropathy. 

A VA hospitalization summary for a period of admission, from 
February 1973 to March 1973, for treatment of a primary 
diagnosis of pneumonia was negative for any reference to back 
complaints.

VARO denied reopening the appellant's claim for service 
connection for a back disability in an August 1992 rating 
decision, on the basis that new and material evidence 
sufficient to warrant reopening of his claim had not been 
submitted.

Numerous lay statements from the appellant's friends and 
family were submitted in November 1992.  They claimed that the 
appellant had had difficulty walking and back problems since 
service.

At his November 1992 hearing on appeal, the appellant 
testified that he injured his back during service when a 
building exploded while he was inside.  He claimed that he was 
thrown against a footlocker and injured his back.  He also 
testified that he injured his back during a motor vehicle 
accident in November 1972.  He reported that he did not 
complain of his injuries at the time of his military 
separation because it would have delayed him, and that he was 
"drinking alcohol and wasn't worried about anything."  He 
claimed that he continued to have problems with his back 
following service, and reported that he "twisted wrong" in 
1984 while helping with an air conditioner.  He denied that he 
had placed any weight on his back at the time of injury in 
1984.

A hearing officer found new and material evidence sufficient 
to warrant reopening of the appellant's claim in a November 
1992 decision.  However, VARO denied the appellant's claim on 
the merits in a December 1992 rating decision.

A February 1993 VA examination report was negative for any 
findings referable to the appellant's back.

An undated statement from the appellant's chiropractor, Dr. 
Tice, was submitted, which reported that the appellant related 
that he believed his problems were the result of an injury 
during service.  Dr. Tice, however, reported that he first 
treated the appellant in 1991.  He indicated that the 
appellant had osseous manifestations of vertebral subluxations 
(L4, L5) plus component parts, degeneration, spondylitis, 
muscle spasm, myofascitis, paresthesia, sciatic involvement 
due to disc displacement, and lordosis, and that he was 
receiving corrective manipulation accompanied by physical 
therapy. 

A report of general physical examination for the Social 
Security Administration conducted in March 1993 was submitted 
which revealed that the appellant provided a history of low 
back pain and a diagnosis of an old lumbar injury with 
limitation of motion.

The Board denied the appellant's claim for entitlement to 
service connection for a back disorder in a November 1994 
decision.

Evidence submitted regarding the appellant's claim following 
the Board's November 1994 denial includes a July 1994 
statement from Thomas L. Lewellen, D.O., which indicates that, 
to his knowledge, the appellant's medical problems included an 
old compression fracture of the 2nd lumbar vertebrae.  In a 
September 1996 statement, Dr. Lewellen reported that he had 
been treating the appellant for some time and diagnoses 
included chronic pain.

A VA examination was conducted in October 1996 which reports 
that the appellant complained of extreme pain in his hips with 
difficulty walking, but reported no complaints referable to 
the his back.

A February 1997 statement from Trent Cashwell, D.C., of the 
Cashwell Chiropractic Center was submitted.  Dr. Cashwell 
reported that the appellant continued to receive chiropractic 
care and had a recent exacerbation of symptoms.  He indicated 
diagnoses of thoracic spondylosis, thoracic disc degeneration, 
and thoracic radiculalgia with inflammation and myospasms in 
the thoracic paraspinal muscles bilaterally.    

Copies of a previously reviewed service records, a VA x-ray 
report, and a lay statement were submitted.

A CT scan of the lumbar spine from Delta Memorial Hospital was 
submitted which reveals L4-5 HNP with probable encroachment on 
the left 4-5 neuroforamen.

At his December 1998 hearing on appeal before the Board, the 
appellant testified regarding his back disability.  He claimed 
that he originally injured his back during service when he was 
thrown against a footlocker during an explosion, and that his 
back had continued to cause him pain since.  He denied that he 
injured his back lifting an air conditioning unit in 1984.  He 
reported that following service he drank whiskey to medicate 
for his back, and obtained jobs so that he could lay on his 
back.  For example he was an air conditioner mechanic. 



Analysis 

The service medical treatment records are duplicative of the 
service medical records that were previously considered, and, 
therefore, are not "new".  The remaining additional medical 
records submitted in support of the application to reopen the 
claim are cumulative or redundant because they simply provide 
added detail concerning the appellant's post-service medical 
condition and treatment.  Therefore, they are not "new".  
These records are also not "material" because they do not 
purport to establish a relationship of the low back 
disability to service by way of incurrence or aggravation.  

Moreover, a nexus between the appellant's alleged in-service 
trauma, and his post service low back disability, to the 
exclusion of any intercurrent trauma, is not demonstrated by 
competent medical evidence.  In this regard, in a reopening 
context, an appellant's expressed belief as to service 
connection is not probative since he is not qualified to 
proffer an opinion as to the date of onset of disability, 
only a medical expert may do so.  Miller v. Derwinski, 2 
Vet.App. 578, 580 (1992).

The Board has also considered the additional statements and 
testimony regarding the manifestation of the appellant's back 
disability in service and thereafter.  However, the Board 
notes that lay assertions of medical diagnoses, causation and 
etiology cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the appellant cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters as, under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Layno v. Brown, 6 Vet.App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence, they are not competent evidence 
sufficient to form a nexus between the appellant's current 
disability and active duty service, and are not sufficient to 
reopen his service connection claim.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997).

As new and material evidence has not been submitted, the claim 
for service connection for a low back disability is not 
reopened.  Further analysis of the issue must cease, and the 
Board has no further duty to assist the appellant with 
development of his claim.  Kehoskie v. Derwinski, 2 Vet.App 31 
(1991).


2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
post traumatic stress disorder has been submitted.

At the time of VARO's April 1986 denial of the appellant's 
claim for service connection for post traumatic stress 
disorder, pertinent evidence of record included service 
medical records which were negative for any complaints or 
findings referable to a psychiatric disability, and service 
personnel records which did not reflect that the appellant 
participated in combat but that he served as a military police 
officer.

A January 1973 VA examination of record was negative for any 
psychiatric complaints or findings, and a December 1977 VA 
examination was likewise negative for any complaints or 
findings referable to a psychiatric disorder.

VA treatment records, dated from September 1985 to December 
1985, reported that the appellant was seen in psychology 
services for recent onset of symptoms suggestive of depression 
and PTSD.

A report of VA examination conducted in February 1986 
indicated that some of the appellant's psychiatric symptoms 
appeared to be referable, at least in part, to his combat 
experiences in Vietnam.  However, the appellant symptoms had 
largely been under control over the past few months with the 
use of medication, although he stated that his depressive 
feelings "still affect (his) work every once in a while."  
The psychiatric diagnosis was Depressive Neurosis (Dysthymic 
Disorder), in remission, (Medicated).

VARO denied the appellant's claim for entitlement to service 
connection for post traumatic stress disorder in an April 1986 
rating decision.

Evidence submitted regarding the appellant's claim following 
VARO's April 1986 denial includes a May 1992 statement from 
the appellant's acquaintance J.B. in which he reported that he 
served with the appellant in Vietnam.  He claimed that they 
were attacked during a convoy escort, and that the Viet Cong 
blew up Building 2275 at Tay Ninh.  He reported that they were 
in the building at the time, and he remembered that the 
appellant complained that his back hurt.

Service Personnel Records revealed that the appellant was a 
Senior Escort Guard with the Military Police during active 
duty from January 1970 to November 1972 and that he received 
an early release to join the USAR.

A February 1993 VA psychiatric examination was conducted and 
the report was associated with the appellant's claims file.  
The appellant described numerous experiences that reportedly 
occurred during his tour of duty in Vietnam.  Mental status 
evaluation was performed and the examiner diagnosed post 
traumatic stress disorder, chronic delayed, and dysthymia.  
The examiner commented that the appellant provided ample 
stressors while he was in Vietnam and ample symptomatology to 
make a diagnosis of post traumatic stress disorder. 

A December 1992 evaluation for mental disorders from the 
Social Security Administration by Palaver, Inc., was submitted 
which reported that the appellant provided a history of 
treatment for PTSD.  He complained of flashbacks, mood swings, 
depression, sexual dysfunction, sleeplessness, and anxiety.  
The examiner, Charles M. Spellman, Ph.D., diagnosed post 
traumatic syndrome disorder, and depression as a result of 
medical problems.

A July 1994 statement from Thomas L. Lewellen, D.O., indicated 
that, to his knowledge, the appellant's medical problems 
included post traumatic stress disorder.  Likewise, in a 
September 1996 statement, Dr. Lewellen reported that he had 
been treating the appellant for some time and his diagnoses 
included post traumatic stress disorder.

July 1971 newspaper articles regarding an assault on outposts, 
including a U.S. military police compound near Tay Ninh, 55 
miles northwest of Saigon that wounded 4 American military 
policemen were submitted.

An October 1997 response to a request to verify stressors 
supplied by the appellant from the U.S. Army and Joint 
Services Environmental Support Group (later known as the U.S. 
Armed Service Center for Research of Unit Records or 
USASCRUR), reported that the U.S. Army casualty files did not 
list the appellant as being wounded or injured in Vietnam.  
However, his DA Form 20 provided by VARO indicated that he 
suffered a noncombat gunshot wound to his left foot (for which 
he is service connected).  It was noted that USASCRUR did not 
maintain 1971 Morning Reports, Da From 1, for the 25th 
Military Police Co, which was the appellant's listed unit of 
assignment in Vietnam, and suggested that records from the 
NPRC could possibly be used to verify daily personnel actions.  
It was also noted that convoys on main U.S. supply routes were 
subject to mining, sapper, ambush, and sniper attacks and a 
PTSD claim concerning such incidents must be put in the 
context of the personal involvement of the veteran, but that 
full names of casualties and complete unit designations were 
needed in order to attempt to document this type of incident.  

At his December 1998 hearing on appeal before the Board, the 
appellant testified regarding his claimed stressors during 
service.  He testified that he was in the 25th MP Attack 
Platoon at Cu Chi and was a convoy escort.  He claimed that he 
ran his convoy from Cu Chi, mostly in Ashau Valley, Phu Bai, 
and around Tay Ninh in Ashau Valley.  He described an incident 
were his brakes failed during a convoy and he ran over people 
as he drove through hootches.  He also related an incident 
regarding an enemy attack in July 1971.  He reported that he 
was asleep in his bunk when incoming started, and he awoke to 
someone entering his room through a window.  He shot the 
intruder, and while he was looking for his M60, a rocket was 
shot through the wall and blew up.  He claimed that he was 
thrown 5 to 6 feet onto a footlocker.  He pulled a body 
towards him with bullet holes that he thought was his friend.  
However, it was not his friend and there were no American 
casualties during that incident.  He testified that he was 
receiving treatment for his psychiatric symptoms which 
included anxiety and nightmares.

Analysis

The additional evidence is clearly "new", in that it was 
not of record at the time of VARO's April 1986 denial of the 
appellant's claim.  It is also "material", in that it tends 
to establish that the appellant may have experienced 
stressors during service.  

A review of the submitted evidence, particularly the articles, 
photographs, and the USASCRUR report which indicates that 
convoys were subject to attacks, leads the Board to find that 
new and material evidence has been presented sufficient to 
reopen his claim.  The additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998). 

ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a low back disability 
having not been submitted, the claim is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for post traumatic stress 
disorder having been submitted, the claim is reopened.


REMAND

SERVICE CONNECTION & INCREASED RATING

2.  (Rephrased) Entitlement to service connection for post 
traumatic stress disorder.

3.  Entitlement to an increased rating for service-connected 
residuals of a gun shot wound to the left foot.

As previously mentioned, VARO denied reopening of the 
appellant's claim for service connection for post traumatic 
stress disorder based upon finality of a prior decision.  The 
Board has determined that new and material evidence 
sufficient to reopen and review that claim has been 
submitted, and notes that Bernard v. Brown, 4 Vet. App. 384 
(1993), provides that to avoid prejudice to the appellant be 
rendering decisions on the merits of claims which were denied 
on the basis of finality, it must be shown that the appellant 
had sufficient notice of the need to address those issues in 
submissions, arguments, and testimony on appeal.  Therefore, 
this issue will be remanded for further development.

Regarding the appellant's claim for an increased rating for 
his service-connected residuals of an injury to his left foot, 
a December 1977 VA examination reported that the appellant had 
residuals of a gunshot wound of the lateral aspect of the left 
foot without bone involvement and without restriction of 
motion but with hypersensitive scar and what appears to have 
been some involvement of branches of the sural nerve, 
characterized by hypesthesia of the dorso-lateral aspect of 
the left foot.

A report of general physical examination for the Social 
Security Administration conducted in March 1993 was submitted 
which revealed no objective indication of significant joint 
pain, swelling, heat, or tenderness referable to the left 
ankle, and that the appellant had dorsiflexion of the left 
ankle from 0 to 5 degrees and plantar flexion from 0 to 20 
degrees.  However, the examiner merely diagnosed an old left 
ankle injury and referred to the limitation of motion.

A July 1994 statement from Thomas L. Lewellen, D.O., of the 
Arkansas Osteopathic Medical Association, indicated that, to 
his knowledge, the appellant's medical problems included a 
remote ankle injury from the service; and, in a September 1996 
statement, Dr. Lewellen reported that the appellant's remote 
injury to the left ankle included considerable residual 
sequelae.

A VA examination conducted in October 1996 reported that the 
appellant was apparently in "extreme pain", without the use 
of aid.  However, he had a great deal of difficulty walking 
and apparent pain in both hips.  He provided a history of a 
gunshot wound of his left foot with a wound of entrance at 
just about the lateral malleolus, and wound of exit in the mid 
sole of the foot.  The wound of exit was well healed.  Still 
evident in the anterior and posterior to the malleolus was a 
healed scar where the soft tissue was quite tender and 
painful.  The examiner diagnosed residual of scar of gunshot 
wound, left foot with wound of entrance and exit.  Entrance 
wound was at and below the lateral malleolus.  Exit wound was 
in the mid-portion of the foot.  X-rays of the appellant's 
foot and ankle revealed no focal bony radiographic 
abnormalities.  The articular surfaces and the joint space at 
the ankle were unremarkable.  The impression was of a 
"normal" study.

At his December 1998 hearing on appeal before the Board, the 
appellant testified regarding his service-connected residuals 
of gunshot wound to the left foot.  He claimed that his ankle 
was always swollen and painful for which he took pain 
medication.  He also reported numbness in his foot, and 
demonstrated that he walked with a limp favoring his right 
side.  The appellant through his representative, at his 
hearing, requested a neurological evaluation due to the 
previously reported involvement of the sural nerve with 
hyperesthesia.

The Board notes that, although the record indicates that the 
appellant had no focal bony radiographic abnormalities during 
his most recent October 1996 VA examination, additional 
explicit medical findings reconciling the appellant's 
subjective complaints of pain with the objective findings on 
examination, and functional limitation attributable to his 
foot disability are necessary.  In light of the appellant's 
complaints of pain associated with his service-connected 
bilateral foot disability, the Board finds that further 
development of the evidence is necessary in this case.  Hyder 
v. Derwinski, 1 Vet. App. 22 (1991).

Accordingly, in view of the requirements set forth in Bernard 
and Hyder, the case is REMANDED for the following 
development:

1.  The appellant should be scheduled for 
VA neurological and orthopedic 
examinations to determine the current 
extent of his service-connected gunshot 
wound residuals of the left foot.  The 
appellant's medical records should be 
made available to the VA examiners for 
review prior to the examinations.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiners.  The examiners must provide a 
thorough description of the appellant's 
service-connected disability, including 
complete ranges of motion.  In addition, 
the examiners must render objective 
clinical findings concerning the severity 
of the appellant's left foot service-
connected disability, to specifically 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiners must then render opinions 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
report of the neurological and orthopedic 
examinations should reconcile the 
appellant's subjective complaints of pain 
with the objective findings on 
examination.  It should then be 
associated with the appellant's claims 
folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should readjudicate the issues 
of entitlement to service connection for 
post traumatic stress disorder and an 
increased rating for service-connected 
residuals of a gunshot wound to the left 
foot with consideration of all additional 
evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellant's 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.

After completion of the foregoing, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellant procedure.  The 
purpose of the REMAND is to procure clarifying data and to 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

